Title: James Madison to Chester Bailey, 19 September 1826
From: Madison, James
To: Bailey, Chester


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Sepr 19. 1826
                            
                        
                        Yrs of the 13d. has just been recd. I sincerely regret the occasion for it, & that I can not venture
                            to comply with its request, by fixing a time at wch. your bill agst. Cd. be discharged. When I authorized
                            expectations on that subject, I was aware that circumstances might require this delay then reserved to myself and they
                            have proved even more unfavorable than were anticipated. I must hope therefore that you will find other means that may
                            relieve you, and that you will not doubt the pleasure I should feel in contributing to them if in my power. Of the mode
                            of arranging the payment expected from me, I had none in view, but the ordinary one of remitting it in money. No apology
                            was necessary for the superscription on your letter. I wish the style of it was in universal practice.
                        
                            
                                
                            
                        
                    